



COURT OF APPEAL FOR ONTARIO

CITATION:
Slaughter
v. Slaughter, 2013 ONCA 432

DATE: 20130621

DOCKET: C56652

MacPherson, Juriansz and Epstein JJ.A.

BETWEEN

Laurie E. Slaughter

Applicant (Appellant on Appeal)

and

Roderick William Slaughter, Corinne Slaughter,
    Colette Dee Ouellet and Roderick Slaughter

Respondent (Respondent in Appeal)

Douglas Menzies for the appellant

Wade Smith for the respondent Roderick William Slaughter

Heard and released orally: June 20, 2013

On appeal from the order of Justice Robert L. Maranger of
    the Superior Court of Justice, dated January 15, 2013.

ENDORSEMENT

[1]

The parties separated on March 22, 2012 after 21 years of marriage and
    24 years of cohabitation. The respondent husband has Parkinsons disease. The
    appellant wife characterizes the separation as an orchestrated intervention by
    the husbands children from a previous marriage.

[2]

The wife brought an application for spousal support, exclusive
    possession of the matrimonial home, and other relief. She named the husbands
    children as respondents to her application.

[3]

The wife brought a motion for orders for disclosure of the husbands
    medical records, the cross-examination of the husband on his affidavit, the
    appointment of a case management judge, and an independent expert assessment
    with respect to his mental competency.

[4]

The motion judge dismissed the wifes motion and granted the husbands
    cross-motion to dismiss the application against the children, validate findings
    made under the
Substitute Decisions Act
that he is competent and
    capable of separating, and for the partition and sale of the matrimonial home.

[5]

The wife on appeal seeks to reargue the issues decided by the motion
    judge without recognizing the standard of review in family law matters as
    stated in
Juvatopolos v. Juvatopolos,
[2005] O.J. No. 4181 and
Hickey
    v Hickey
, [1999] 2 S.C.R. 518
.

[6]

The decision of the judge below is entitled to deference on appeal and
    the standard of review is designed to promote finality in family law litigation
    and to recognize the importance of the motion judges appreciation of the facts.
    It is only where the judges decision exceeds a generous ambit within which
    reasonable disagreement is possible and is plainly wrong that an appellate
    court is entitled to interfere.

[7]

In our view, the wife has not met the stringent standard of review in
    this case.

[8]

It seems to us the pivotal issue in this case is the motion judges
    finding that the husband is competent. The motion judge's finding that the
    husband is competent cannot be questioned. The motion judge relied on two
    separate assessments conducted by professionals qualified as capacity assessors
    under the
Substitute Decisions Act
and the representations of counsel
    that he was taking instructions from the husband and not the children. He
    considered the expert opinion tendered by the wife. He weighed the conflicting
    opinions. It is not our function to reweigh them. It was within the motion
    judges discretion to determine the question without permitting the wife to
    cross examine the husband.

[9]

The finding the husband is competent drives the result of the other
    issues.

[10]

That
    finding necessitated the dismissal of the wife's requests that she be advised
    of all future care decisions respecting the husband and for an order under the
Substitute
    Decisions Act
respecting the care and management of his affairs.

[11]

The
    motion judge found that there was no compelling reason to suggest that the
Family
    Law Act
rights of the wife would be in any way prejudiced by the immediate
    listing and sale of the matrimonial home. No compelling reason was advanced on
    appeal.

[12]

The
    husbands children are not proper respondents to the wifes family law
    application. The application against them was properly dismissed.

[13]

Absent
    an error of principle this court does not review costs decisions below.

[14]

The appeal is dismissed.

[15]

Costs of the appeal awarded to the husband on
    partial indemnity basis fixed at $8000.00 inclusive of disbursements and HST.

J.C. MacPherson J.A.

R.G. Juriansz J.A.

Gloria Epstein J.A.


